Citation Nr: 0818519	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected tinea pedis and cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2004, a statement of the 
case was issued in April 2005, and a substantive appeal was 
received in April 2005.  


FINDING OF FACT

The veteran's tinea pedis and cruris involves at least 5 
percent, but less than 20 percent, of the entire body, and at 
least 5 percent, but less than 20 percent, of exposed areas 
affected.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating (but no 
higher) for tinea pedis and cruris has been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 7806-78013 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2004.  In March 2006, he was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Although 
the present appeal involves an increased rating issue, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
Thus, VA has satisfied its duty to notify the appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of tinea pedis and cruris and the 
effect of that worsening on employment and daily life.  The 
Board believes it significant that the veteran has been 
represented in the claims process by Disabled American 
Veterans, which organization represents numerous veterans.  
The Board believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  



Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected tinea pedis and cruris 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

A December 1970 rating decision granted service connection 
for tinea pedis and cruris and assigned a noncompensable 
disability rating effective September 30, 1970 under 
Diagnostic Code 7813.  Under this regulatory provision, the 
criteria for Diagnostic Code 7813 is as follows:

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

Diagnostic Code 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.   38 
C.F.R. § 4.118. 

The veteran underwent a VA examination in June 2004.  He 
reported sores on his arms and legs that date from the 
previous 6 weeks to 2 years that are chronic and constant in 
nature.  He stated that he had been applying an over-the-
counter steroid cream to the sores with durable results in 
effective relief.  There was no history of benign or 
malignant skin neoplasm nor urticaria, primary vascular or 
cutaneous vasculitis or erythema multiforme.  

Upon physical examination, the veteran had multiple punctate 
sores on his arms and legs and on the abdomen on examination 
that demonstrated no comedones or cysts.  There was no 
scarring alopecia or alopecia areata or hyperhidrosis 
apparent.  The tinea constituted approximately 2 percent.  
The extremities were unremarkable with no lesions of the feet 
or nail beds on examination.  The examiner diagnosed tinea 
cruris.  

A letter from Renato M. Oracion, M.D., from St. Matthew 
Dermatology Clinic, P.A., dated in September 2004 reflects 
that Dr. Oracion diagnosed dyhidrosis of the palms and soles.  
In November 2004, Dr. Oracion assessed dyshidrosis of the 
palms and soles.  

Photographs submitted by the veteran of his hands and feet 
were received in December 2004.  

The veteran underwent another VA examination in February 
2005.  He reported a chronic recurring condition 
predominantly consisting of severe flaking and fissuring 
predominantly of the feet, but occasionally in the groin area 
and the hands.  He stated that he was under treatment from a 
dermatologist with an unknown medication.  He denied 
treatment with any light therapy or radiation.  He reported 
that treatment was ongoing for many years on a continuing 
basis.  

Upon physical examination, there was marked flaking with 
fissuring and scabbing of the feet, with no evidence of 
secondary infection on the soles of both feet, predominantly 
in the heel and arch area.  There was no activity going on in 
the groin area and no evidence of recent tinea infection.  
The veteran's hands were completely clear on the day of the 
examination.  The condition affected only the soles of the 
feet, approximately 2 percent of the total body surface with 
an additional 2 percent involving the hands when the 
condition was active, which it was not at time of 
examination.  There was no scarring or disfigurement and no 
acne was involved.  There was no alopecia.  There was no 
hyperhidrosis.  The examiner diagnosed chronic tinea pedis of 
long-standing duration, manifested by fissuring, cracking, 
and periodic secondary infection involving the heels and 
soles of the feet with a possibility of either a tinea 
infection of the hands (tinea manuum) which also may be 
either dyshidrotic eczema, although the examiner noted that 
the occupational history did not favor this diagnosis, or 
what was noted as an ID reaction frequently found in chronic 
tinea infections in other parts of the body.  Tinea cruris of 
the groin area was not active.  

The veteran underwent another VA examination in July 2007.  
He reported intermittent flaking and itching of the palms and 
soles.  He stated that he was treated with over the counter 
antifungals, steroids and antibiotics.  He claimed that 
treatment was a topical corticosteroid used daily during 
exacerbations for a duration of 1 to 6 weeks over the 
previous 12 months.  

The examiner noted that the veteran presented photos of his 
skin which showed his skin was dry and cracking with deep 
fissures on the palms, soles, and lower extremities.  Based 
on the photos, the examiner noted that greater than 5 
percent, but less than 20 percent, of the exposed area was 
affected and greater than 5 percent, but less than 20 
percent, of the total body area was affected.  Upon physical 
examination, the veteran did not have the rash.  The examiner 
diagnosed recurrent dyshidrotic eczema.  

After reviewing the evidence, the Board finds that the 
veteran is entitled to a 10 percent disability rating for his 
service-connected tinea pedis and cruris.  In this regard, 
the record contains a July 2007 VA examination report in 
which the examiner was presented with photos of the veteran's 
skin and noted that greater than 5 percent, but less than 20 
percent, of the exposed area was affected and greater than 5 
percent, but less than 20 percent of the total body area was 
affected.  Those findings support assignment of a 10 percent 
evaluation.  In accepting the photograph evidence, the Board 
acknowledges that the same findings were not shown at the 
time of the VA examination.  However, the Board recognizes 
that skin disorders, by their nature, often involve flare-ups 
followed by dormant periods.  With this in mind, the Board 
accepts the photographic evidence as sufficient to warrant 
assignment of a 10 percent rating.  

With respect to whether an evaluation in excess of 10 percent 
is warranted, the record does not show dermatitis or eczema 
that involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  As noted above, 
the July 2007 VA examiner noted that photos presented by the 
veteran at the examination showed that greater than 5 
percent, but less than 20 percent, of the exposed area was 
affected and greater than 5 percent, but less than 20 
percent, of the total body area was affected.  

The Board notes that the July 2007 VA examination report 
indicates that the veteran stated that he was treated with a 
corticosteroid.  However, there is no evidence that the 
veteran was treated with a corticosteroid systemically for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  For example, the July 2007 
VA examination report indicates that the corticosteroid 
treatment was topical, not systemic.  Thus, the evidence of 
record does not show tinea pedis and cruris of the type 
described in the criteria for a 30 percent disability rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that the evidence does 
not show marked interference of tinea pedis and cruris with 
employment.  Nor has the tinea pedis and cruris necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v.  Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 10 percent disability rating (but no higher) for tinea 
pedis and cruris is warranted.  The appeal is granted to this 
extent, subject to laws and regulations governing payment of 
VA monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


